DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/01/2021 has been acknowledged and entered. Claim 18 has been cancelled. 

	Allowable Subject Matter
Claims 1-17 and 19 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 and 19 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “increasing the degrees of resistivity of the buffer layer comprising ion implanting ions into the buffer layer such that an upper portion of the buffer layer has ion implanted ions therein; … wherein a lower portion of the buffer layer has dopant therein prior to the ion implantation, and wherein the ions are nitrogen ions and the dopant provided in the lower portion of the buffer layer is carbon, iron, or beryllium", the limitations of base claim 13 including “ion implanting ions into the buffer layer such that an upper portion of the buffer layer has ion implanted ions therein; … wherein the lower portion of the buffer layer has dopant provided therein prior to the ion implanting; and wherein the ions are nitrogen ions and 

In example:
(i) Hill et al. (U.S. Patent Pub. No. 2017/0278961) teaches a method for forming a semiconductor structure, comprising: providing a single crystal substrate having a buffer layer on a surface of the substrate, the buffer layer having a degree of resistivity; increasing the degree of resistivity of the buffer layer comprising ion implanting a dopant into the buffer layer; and forming semiconductor layer on the ion implanted buffer layer, wherein the ion implanted are implanted towards a lower surface and may include nitrogen, iron or carbon but fails to specifically teach a buffer layer  including nitrogen ions implanted into an upper portion thereof and carbon, iron, or beryllium dopants provided in a lower portion thereof to increase the resistivity of the buffer layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 5, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894